ORDER
Laura Barr-Carr and Michael Bogdan sued the City of Chicago and several police officers under 42 U.S.C. § 1983, alleging that the police officers violated Barr-Carr’s and Bogdan’s Fourth and Fourteenth Amendment rights by using excessive force when arresting them for impersonating police officers. Barr-Carr and Bogdan also asserted various state-law claims against the City, the officers, the owner of a Citgo service station, and a Citgo employee. The parties consented to proceed before a magistrate judge. Magistrate Judge Arlander Keys dismissed Bogdan’s complaint for want of prosecution; he also dismissed Barr-Carr’s complaint and ordered her to pay the defendants’ costs and attorneys’ fees as a sanction under Federal Rule of Civil Procedure 11. Magistrate Judge Keys concluded that Barr-Carr brought this litigation for an improper purpose-to harass the City and to fraudulently obtain a money judgmeni^after finding that she had concocted her claims and then attempted to support them by manufacturing evidence and repeatedly suborning perjury. Barr-Carr appeals, and we dismiss her appeal for noncompliance with Federal Rule of Appellate Procedure 28(a)(9).
Rule 28(a)(9)(A) specifies that an appellant’s brief must contain the appellant’s “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” Barr-Carr’s brief fails to comply with Rule 28(a)(9); it contains no comprehensible argument and no citations to authority or to the record.1 Barr-Carr fails even to mention the magistrate judge’s order, except to say that “[tjhis litigation and the horrific incidents were not concocted and brought before the court for an improper purpose.” This bald assertion tells us nothing about why Barr-Carr thinks the magistrate judge erred.
Although we construe pro se filings like Barr-Carr’s liberally, even pro se litigants are expected to include legal argument and some supporting authority in their briefs. Anderson v. Hardman, 241 F.3d 544, 545 *640(7th Cir.2001); see also Members v. Paige, 140 F.3d 699, 702 (7th Cir.1998) (“[R]ules apply to uncounseled litigants and must be enforced.”). Litigants like Barr-Carr who fail to make legal arguments supported by authority forfeit appellate review of their claims, Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir.1997), and “should expect that noncompliance with Rule 28 will result in dismissal of the appeal,” Anderson, 241 F.3d at 545-46 (citing McCottrell v. E.E.O.C., 726 F.2d 350, 351 (7th Cir.1984)).
DISMISSED.

. We also note that Barr-Carr’s brief lacks a jurisdictional statement, see Fed. R.App. P. 28(a)(4); Cir. R. 28(a), and does not include a copy of the magistrate judge’s order from which she appeals, see Fed. R.App. P. 30(a)(1)(c); Cir. R. 30(a).